--------------------------------------------------------------------------------

Exhibit 10.1
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AS INDICATED BY [REDACTED] AND SEPARATELY FILED WITH THE
COMMISSION.


Logo 1 [logo1.jpg]

North American Fleet, Lease
16800 Executive Plaza Dr.
& Remarketing Operations
Regent Court Bldg., 6N-1A
 
Dearborn, MI 48126
     
August 14, 2009





To:
Mike Schmidt, Vice President – Fleet Services

Avis Budget Car Rental, LLC




Subject: Avis Budget Car Rental 2010 Model Year Program Letter




This Avis Budget Car Rental, LLC 10 Model Year Program Letter (the "Program
Letter") will confirm the agreement reached between Avis Budget Car Rental, LLC
("ABCR"), its affiliates and all entities it controls and Ford Motor Company
("Ford"), (the "Parties") pursuant to the 2008-2011 [REDACTED] Agreement
(“Agreement”) regarding Acquisition of Ford Vehicles for the 2010 Acquisition
Year (AY) by ABCR.  As agreed by both Parties, [REDACTED] in this Program and
Ford will work directly with [REDACTED].


This Program Letter is subject to the terms of the Agreement, and to the extent
of any inconsistency between this Program Letter and the Agreement, the
Agreement shall control.  Terms used in this Letter that are defined in the
Agreement shall have the meaning set forth in the Agreement.  Other than those
items specifically identified in this Program Letter, all terms and conditions
announced in related communications from Ford to ABCR regarding Ford's 2010
Model Daily Rental Repurchase Program and Ford's 2010 Model Daily Rental Long
Term Risk Program (the "Program Communications"), which are also subject to the
Agreement, control.  Terms used in this letter that are defined in such Program
Communications shall have the meaning set forth in the Program Communications.


Like Kind Exchange Notification
Ford is hereby notified that ABCR and its subsidiaries, AESOP Leasing L.P.
(“AESOP Leasing”), Avis Rent A Car System, LLC (“Avis”) and Budget Rent A Car
System, Inc. (“Budget”), have engaged AESOP Exchange Corporation as a qualified
intermediary (“QI”) for the purpose of facilitating a like kind exchange program
under Section 1031 of the Internal Revenue Code of 1986, as amended.  As such,
ABCR, AESOP Leasing, Avis and Budget have assigned to AESOP Exchange
Corporation, acting in its capacity as QI, all of their rights, but not their
obligations, in any existing manufacturer purchase agreements they may have with
Ford for the purchase of replacement Vehicles and/or the repurchase of
relinquished Vehicles.  This notification will apply to all future purchases of
replacement Vehicles and/or the repurchases of relinquished Vehicles unless
specifically excluded in writing.


[REDACTED] Agreement
As outlined in paragraph [REDACTED] of the Agreement, it is agreed an [REDACTED]
Agreement shall not apply for calendar year 2010.
 
 
 

--------------------------------------------------------------------------------

 

Page 2 of 6      


Purchase Volume & Timing
ABCR agrees to Acquire a Projected Annual Volume of [REDACTED] 2010 AY Ford
Vehicles from the dealers of their choice in the United States.  ABCR agrees
that for the 2010 Acquisition year only, notwithstanding any language to the
contrary in the Agreement, this Projected Annual Volume of [REDACTED].  Ford
agrees to make efforts to allocate a minimum of [REDACTED] 2010 AY Vehicles
under the terms and conditions of Ford’s 2010 Model Daily Rental Repurchase
Program and Ford’s 2010 Model Daily Rental Long Term Risk Program.  ABCR agrees
to order a minimum [REDACTED] Vehicles from Ford for production prior to
December 15, 2009, or an amount different from [REDACTED] if such amount is
mutually agreed upon by the Parties.  In consideration of annual purchase volume
timing, Acquisition Year as defined in the Agreement may be ended prior to
August 31, 2010 as mutually agreed by both parties.


ABCR agrees to acquire Ford Vehicles in the mix outlined on Attachment I
“Program Summary” attached hereto and incorporated herein.


The Parties hereto acknowledge and agree that the Agreement, this Program
Letter, and the Program Communications relating to the acquisition by ABCR or
its affiliates from Ford, and the repurchase by Ford, of Ford Vehicles
(including model or program years other than 2010) shall constitute a single
contract among the parties for all purposes, including in the event of a
bankruptcy filing by any of the Parties.


Payments
Payments to ABCR are described below and outline on Attachment II “Payment
Summary” attached hereto and incorporated herein.


[REDACTED]:  The annual [REDACTED] will be a [REDACTED] plus the agreed upon
[REDACTED] according to the Agreement.  This will be paid pursuant to the
Agreement via EFT.    ABCR agrees that if by June 1, 2010 it fails to have all
[REDACTED] orders submitted into the Ford System and if such orders are not
purchased by August 31, 2010, ABCR shall repay to Ford [REDACTED] made by Ford
during the period of December 1, 2009– June 1, 2010.


[REDACTED]:  Pursuant to the Agreement, the [REDACTED] will apply to all
acquisitions of Ford vehicles (excluding hybrids) by ABCR exceeding [REDACTED]
total volume.


[REDACTED] ordered by ABCR will receive [REDACTED] per Vehicle for a total of
[REDACTED].


[REDACTED] as outlined on Attachment II “Payment Summary” attached hereto and
incorporated herein.  This payment will be made [REDACTED] following the sale
date.  [REDACTED] when the Vehicles are returned.


Acquisition Year Definition and Order Timing:  The 2010 Acquisition Year (AY) is
defined in the 2010 Model Daily Rental Repurchase Program and 2010 Model Long
Term Rental Program and detailed in Attachment VIII "Program Year Volume"
attached hereto and incorporated herein.

 
 

--------------------------------------------------------------------------------

 

Page 3 of 6      


Risk Program
ABCR agrees to purchase [REDACTED] Risk Vehicles from Ford in the 2010 AY as
outlined on Attachment I “Program Summary” [REDACTED] with mutual consent on
volume and mix.   Vehicle mix and incentives are outlined on Attachment I
“Program Summary and Attachment III "Risk Incentives" attached hereto and
incorporated herein.  In order to be eligible for the enhanced portion of the
Risk Incentives (the "Enhanced Incentive") ABCR agrees to adhere to minimum
specifications detailed on Attachment IV "Minimum Risk Specifications" attached
hereto and incorporated herein.  It is understood if the minimum risk
specifications are not ordered the Risk Incentive will be reduced or may be
eliminated.


[REDACTED] and are subject to incentive changes.  ABCR may choose to purchase
[REDACTED].


All Risk Vehicles must be ordered with Fleet Identification Number (FIN) and
option code 56K unless both parties mutually agree [REDACTED].  Risk incentive
payments will be made monthly through the automated competitive allowance
payment system.  Risk Vehicles [REDACTED] with the exception of any equipment
changes or reconfigurations that affect the price.


Guaranteed Auction Value (GAV) Program Description
Ford and ABCR agree that the terms and conditions of the GAV Program shall be
the same as the terms and conditions set forth in the 2010 Model Daily Rental
Repurchase Program as amended by this Program Letter, except as follows:


a.           All references to "Repurchase" or "Repurchase Program" shall be
deleted and replaced by "Guaranteed Auction Value," "GAV" or "Guaranteed Auction
Value Program."  The terms "Guaranteed Auction Value" and "GAV" shall have the
same meaning and shall be used interchangeably.


b.           The GAV shall be equal to the Repurchase Settlement Amount as
defined in the Repurchase Programs and will be paid to ABCR in two separate
transactions:  (1) the first payment will consist of Net Auction Proceeds and be
paid by the Ford Sponsored Auction to ABCR as directed by ABCR; and (2) the
second payment will consist of a GAV Supplement Amount ("GAVSA") to be paid by
Ford on the Wednesday of the week following the sale of vehicles at the Ford
Sponsored Auction.  The GAVSA shall be determined by calculating the GAV,
deducting net auction proceeds and adding the interest reimbursement amount set
forth in 2.c below.


c.           To reimburse ABCR for interest expense on vehicles held for sale at
Ford Sponsored Auctions more than [REDACTED] days from Acceptance Date, an
interest reimbursement amount will be included in the GAVSA as follows:


·           [REDACTED] Days           [REDACTED]
·           [REDACTED] Days           [REDACTED]
·           [REDACTED] Days           [REDACTED]

 
 

--------------------------------------------------------------------------------

 

Page 4 of 6      


 
d.
           Title to GAV vehicles will remain in the name of ABCR until the
auction sale date at which time ABCR will transfer title, or cause title to be
transferred, to the purchasing dealer.



 
e.
           On the [REDACTED] day after the Acceptance Date, vehicles not sold at
a Ford Sponsored Auction will be repurchased by Ford and Ford will pay ABCR the
Repurchase Settlement Amount set forth in the applicable Ford Repurchase Program
for such model year.  In addition to the Repurchase Settlement Amount, Ford will
also pay the interest reimbursement amount set forth in section 2.c herein.



 
f.
           Notwithstanding anything to the contrary in the Repurchase Programs,
as of the date of this Program Letter Ford shall be under no further obligation
to repurchase vehicles except as set forth herein.



 
g.
           The Parties agree that this Program Letter amends the Ford 2009 Model
Daily Rental Repurchase Program.  Except as specifically amended herein, all
other terms and conditions in the 2010 Model Daily Rental Repurchase Program
remain in effect.





GAV Program
ABCR agrees to purchase [REDACTED] Guaranteed Auction Value (GAV) Vehicles from
Ford in the 2010 AY as outlined on Attachment I “Program Summary” unless both
parties mutually agree [REDACTED], in which case the GAV volume [REDACTED].   As
part of the ABCR GAV Program, Ford agrees to the below described enhancements to
the announced 2010 Model Repurchase Program.  The ABCR Guaranteed Auction Value
Program details are outlined on Attachment V "GAV Program Detail” " attached
hereto and incorporated herein and is similar to previous years with a tiered
program.
 
·
[REDACTED]

 
·
ABCR GAV volume will be ordered as 100% Days-In-Service Program 56Z (less any HI
Vehicles 56G).





Days-In Service Program – Order Code 56Z (Overall Description)
 
·
The 2010 Days-In-Service Program (order code 56Z and not transferable to other
program codes) the program has minor changes from the 09 [REDACTED] program and
the changes are detailed below.  Program details are detailed on Attachment V
"GAV Program Detail" and rates / availability are outlined on Attachment I
"Program Summary". Mustang continues to be the only model that has a surcharge
applied to the monthly depreciation rate based on the month of vehicle
acceptance and is outlined on Attachment VI "Return Schedule".


 
 

--------------------------------------------------------------------------------

 

Page 5 of 6      


 
§
[REDACTED] days – [REDACTED] days

Econoline and Flex Mileage [REDACTED]


 
§
[REDACTED] days – [REDACTED] days

Econoline and Flex Mileage [REDACTED]


 
§
[REDACTED] days – [REDACTED] days

Reduced MOSD to [REDACTED] months from [REDACTED] months
Econoline and Flex Mileage [REDACTED]


 
§
[REDACTED] days – [REDACTED] days ([REDACTED] months)

In Service changed to [REDACTED] months from [REDACTED] months
Removed Max Scheduled return date and [REDACTED] penalty


 
§
[REDACTED] days – [REDACTED] days ([REDACTED] months)

No Changes


[REDACTED] will assume all the same guidelines [REDACTED] including any
associated surcharge based on acceptance date [REDACTED].


[REDACTED]
 
·
[REDACTED]

 
·
[REDACTED] are set forth on Attachment VII [REDACTED] attached hereto and
incorporated herein.

 
·
Any vehicle tendered for sale/repurchase, and rejected for any reason
[REDACTED].

 
·
Vehicles must be ordered as GAV with order code 56 G or Z.

 
·
To claim [REDACTED] (regardless of AY) submit VINs through Ford's fleet website.

 
·
[REDACTED] must be claimed prior to the vehicle exceeding 180 days past the
Maximum-Out-of-Service-Date (MOSD).

 
·
Claims submitted prior the 15th of the month will be paid at the end of the
month; claims submitted after the 15th will be paid at the end of the next
month.

 
·
[REDACTED] claims made in error can be reversed but will be charged [REDACTED]
per annum interest from the claim date to the repayment date.

 
·
ABCR may claim [REDACTED] once the vehicle is delivered and after January 4,
2010.  ABCR will submit Vehicle Identification Numbers (VINs) as in the past
through the Ford web site.  If the VIN is submitted prior to the 15th of the
month it will be paid on the Wednesday following the last Saturday of the month.



Post Acceptance Chargeback
 
·
If Ford accepts a returned vehicle, the vehicle will not be subject to future
chargeback for undetected issues except for oil sludge and title issues.



Recap of 2009 AY Attachments
Attachment I
Program Summary

Attachment II
Payment Summary

Attachment III
Risk Incentives

Attachment IV
Minimum Risk Specifications

Attachment V
GAV Program Detail

Attachment VI
Return Schedule

Attachment VII
[REDACTED]

Attachment VIII
Program Year Volume

Attachment IX
Calendar Year Volume



This rental program and all of the enhancements apply to the 2010 Program
Year.  This Program Letter is subject to the terms of the Supply and Feature
Agreement, contains the entire agreement between Ford and ABCR with respect to
the subject matter hereof and supersedes any prior agreements and
understandings, written or oral.  This Program Letter may only be changed by
writing signed and delivered by the duly authorized representatives of ABCR and
Ford.

 
 

--------------------------------------------------------------------------------

 

Page 6 of 6      


Please concur by signing below signifying ABCR's acceptance of the 2010 Program
Letter.  By executing this Annual Program Letter ABCR certifies that Ford's
Fleet Program, including the [REDACTED].



 
Sincerely,
     
/s/ Susan Kizoff
         
Susan Kizoff, Rental Manager



Agreed:




Avis Budget Car Rental, LLC


/s/ Mike Schmidt
 
8/28/09
 
Mike Schmidt, Vice-President – Fleet Services
 
Date
                                 
Ford Motor Company Concurrence:
             
/s/ Ken Czubay
 
8/17/09
 
Ken Czubay, V.P. Sales & Marketing
 
Date
 


 
 

--------------------------------------------------------------------------------

 

2010 Program Year


Ford Motor Company / Avis Budget Car Rental


PROGRAM SUMMARY





 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   
 
 
 
 
 
 
 
 
 
 
 
BASE MTHLY DEP RATES a/
 
   
 
Risk Incentives b/
 
 
 
 
Additional Enhancements c/
 
 
   
 
VOLUME d/
 
Memo:
 
 
 
2010 PROGRAM YEAR
 
 
   
 
   
 
 
 
   
 
   
 
   
Cum Dec.
 
 
 
[REDACTED]
 
[REDACTED]
 
 [REDACTED]
 
 
   
 
Spec A
 
Spec B
 
Spec C
 
 
 
 
Other
 
[REDACTED]
 
[REDACTED]
 
 
   
 
Risk
 
Repurchase e/
 
Total
 
Delivery f/
 
Cars
 
           
 
   
 
           
 
 
 
           
 
   
 
             
 
Focus
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Fusion
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Fusion Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Milan  j/
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Mustang Coupe   g/ h/
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Mustang Convertible  g/
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Taurus
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Grand Marquis
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Towncar - (non L)
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
MKZ
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
MKS
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
           
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Cross Overs
 
           
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Edge  h/
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
MKX
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Flex  h/
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
           
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
SUVs
 
           
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Escape
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Escape Hybrid
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Mariner j/
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Explorer
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Mountaineer j/
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Expedition
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Expedition EL
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Navigator
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
           
 
   
 
           
 
 
 
           
 
   
 
             
 
Ford Trucks
 
           
 
   
 
           
 
 
 
           
 
   
 
             
 
F-Series Super Crew
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
Econoline Wagon
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
           
 
   
 
           
 
 
 
           
 
   
 
             
 
 
 
           
 
   
 
           
 
 
 
           
 
   
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
                                                                             



- - - - -




a/  Base rate (supply payment reduces rate) see Att II; [REDACTED] months see
Att. V


b/  All-In Risk Incentive [REDACTED] see Att III


c/  [REDACTED] additional [REDACTED] incentive see Att II; [REDACTED]


d/  [REDACTED] with mutual agreement on mix & incentives


e/  Repurchase specifications detailed on Web


f/  Produced by 2nd week of December 2009; updated from 6/29 forecast


g/  Subject to additional depreciation charges depending on return acceptance
date see Att VI
 
h/ [REDACTED]


j/  [REDACTED]


k/ Econoline [REDACTED] months minimum in service required

 
 

--------------------------------------------------------------------------------

 

Attachment II


Ford Motor Company






2010 Program Year
Avis Budget Car Rental


PAYMENT SUMMARY







       
2010 Program Year
       
Per Unit
 
Millions
 
Volume
                 
CONTRACTUAL PAYMENTS
                                 
 [REDACTED] a/
                                 
 [REDACTED]
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                   
 [REDACTED] b/
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                   
 [REDACTED]
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                   
 [REDACTED] c/
                                 
 [REDACTED]
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                   
[REDACTED] d/
                                 
    -  [REDACTED]
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                   
[REDACTED] e/
                                 
    -  [REDACTED]
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                   
    -  [REDACTED]
   
[REDACTED]
 
[REDACTED]
 
[REDACTED]



-------------------------------------------


a/
[REDACTED]



b/
[REDACTED]



c/
[REDACTED]



d/
[REDACTED]



e/
[REDACTED]


 
 

--------------------------------------------------------------------------------

 

Attachment III


Ford Motor Company


2010 Program Year
Avis Budget Car Rental


Risk Incentives




Risk Payment Detail (Requires Order Code 56K)



   
a/
 
b/
     
c/
       
National
 
FIMPS
         
Total Value
   
Fleet
+
Enhanced
=
Risk
    =
Risk
10 Model Year Vehicles
 
Incentive
 
Incentive
 
Incentive
 
[REDACTED]
 
Payment
                     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
                     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]







a/
[REDACTED]



b/
Incentive is based on minimum specifications.   Paid via FIMPs monthly.



c/
[REDACTED]



d/
[REDACTED] maximum


 
 

--------------------------------------------------------------------------------

 

Attachment IV


MINIMUM RISK SPECIFICATIONS
AVIS BUDGET CAR RENTAL
2010 Risk Program
Important Notes:
·
Minimum Model Required: Models lower than Spec A will not receive an Enhanced
Incentive and will receive Off invoice incentive only.

·
Minimum Specifications Required: Required Options not ordered will reduce
Enhanced Incentive based on option economics.

·
Upgrades in vehicle series and/or optional equipment are acceptable but will not
increase incentives.

·
[REDACTED] and may vary in specs and pricing.



[REDACTED]
 
[REDACTED]
 Spec A:
 
 Spec A:
 [REDACTED]
 
 [REDACTED]
 ·         Daytime Running Lamps (942)
 
 ·       6-speed Automatic Transmission (44W)
 ·         Automatic Transmission (442)
 
 ·        Daytime Running Lamps (942)
 Spec B:
 
 Spec B:
 [REDACTED]
 
 [REDACTED]
 ·         Automatic Transmission (442)
 
 ·       6-speed Automatic Transmission (44W)
 ·         Daytime Running Lamps (942)
 
 ·        Daytime Running Lamps (942)
 
 
 Note:  [REDACTED] maximum
 
   
 
 
 Spec C:
 
 
 [REDACTED]
 
 
 ·       3.0L V-6 Flex fuel (incl 6-spd Auto   (99G)
 
 
 ·        Daytime Running Lamps (942)
 
         
[REDACTED]
 
[REDACTED]
 Spec A:
 
 Spec A:
 [REDACTED]
 
 [REDACTED]
 ·         4.0L V6 Engine (99N)
 
 ·         4.0L V6 Engine (99N)
 ·         Automatic Transmission (44L)
 
 ·         Automatic Transmission (44L)
 ·         Daytime Running Lamps (61R)
 
 ·         Daytime Running Lamps (61R)
      
 Spec B:
 
 Spec B:
 [REDACTED]
 
 [REDACTED]
 ·         4.0L V6 Engine (99N)
 
 ·         4.0L V6 Engine (99N)
 ·         Automatic Transmission (44L)
 
 ·         Automatic Transmission (44L)
 ·         Daytime Running Lamps (61R)
 
 ·         Daytime Running Lamps (61R)
           
[REDACTED]
 
[REDACTED]
 Spec A:
 
 Spec A:
 [REDACTED]
 
 [REDACTED]
 ·         Daytime Running Lamps (TBD)
 
 ·         Daytime Running Lamps (942)
           
[REDACTED]
 
[REDACTED]
 Spec A:
 
 Spec A
 [REDACTED]
 
 [REDACTED]
 ·         3.0L V6 Duratec
 
 ·         4.0L 2V V6
 ·         Daytime Running Lamps (942)
 
 ·         Daytime Running Lamps (51D)
     
 Spec B:
 
 Spec B
 [REDACTED]
 
 [REDACTED]
 ·         3.0L V6 Duratec
 
 ·         4.0L 2V V6
 ·         Daytime Running Lamps (942)
 
 ·         Daytime Running Lamps (51D)
 
 
 
     
[REDACTED]
 
[REDACTED]
 Spec A:                                   Spec B
 
 Spec A:
 [REDACTED]                     [REDACTED]
 
 [REDACTED]
   
 ·         3.5 L DOHC V6
 Spec C:
   
 [REDACTED]
   


 
 

--------------------------------------------------------------------------------

 

Attachment V


Ford Motor Company / Avis Budget Car Rental


2010 Program Year


GAV PROGRAM DETAIL


DAYS-IN-SERVICE PROGRAM DETAILS
 
 
Memo:
 
 
 
                     
 
       
 
 
     
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
   
[REDACTED]
 
 
 
                     
 
       
 
 
 In-Service & Ordering Requirements
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
 
 
 
 
 
 
 
²
Months-In-Service
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
 
 
                   
 
 
 
 
 
 
 
 
²
Days in Service
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
 
 
                   
 
 
 
 
 
 
 
 
²
GAV Order Code
 
56Z
 
56Z
 
56Z
 
56Z
 
 
 
 
56G
 
 
 
                   
 
 
 
 
 
 
 
 
     
(The number of Days in Service will Determine Tier)
 
 
 
 
 
 
 
 
                     
 
       
 
 
                     
 
       
 
 
 Volume, Depreciation and Vehicle Lines
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
 
 
 
 
 
 
 
²
Base Depreciation Rates
 
See Program Summary / Dep Rates
 
See Program Summary / Dep Rates
 
Tier 2 Rates
 
See Program Summary / Dep Rates
 
 
 
 
Tier 2 Rates
Tier 3 Rate if no tier 2
 
 
 
                   
 
 
 
 
 
 
 
 
²
Depreciation Return Surcharge b/
 
Mustang Only
 
Mustang Only
 
Mustang Only
 
Mustang Only
 
 
 
 
N/A
 
 
 
                   
 
 
 
 
 
 
 
 
²
Vehicle Line Availability
 
All repurchase vehicles except:   [REDACTED]
 
All repurchase vehicles except:   [REDACTED]
 
All repurchase vehicles except:   [REDACTED]
 
All repurchase vehicles except:   [REDACTED]
 
 
 
 
All Repurchase Vehicles
 
 
 
                   
 
 
 
 
 
 
 
 
²
Volume % per Tier (of total repurchase)
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
 
 
                             
 
 
 
²
4th Quarter Production (Sept-Dec) c/
 
[REDACTED]
 
 
 
                   
 
 
 
 
 
 
 
 
²
Charge for Volume Deviations
  
[REDACTED]
  
[REDACTED]
  
[REDACTED]
  
[REDACTED]
       
[REDACTED]
   
 
                     
 
       
 
 
 Return Restrictions
 
 
 
 
 
 
 
 
 
 
 
 
 
                       
  
 
 
 
 
²
No Acceptance Dates given:
 
12-23-09 through 1-03-10
 
 
 
                   
 
 
 
 
 
 
 
 
                   
 
 
 
 
 
 
 
 
²
Max OSD 180 Day Extension d/
 
$15/day plus deprec.
 
N/A
 
$15/day plus deprec.
 
$15/day plus deprec.
 
 
 
 
$15/day plus deprec.
 
 
 
  
  
  
  
  
  
  
  
  
  
  
 
       
 
 
                     
 
       
 
 
 Mileage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
 
 
 
 
 
 
 
²
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
 
 
 
                 
 
 
 
 
 
 
 
 
 
                 
 
 
 
 
 
 
 
 
²
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
 
 
 
                 
 
 
 
 
 
 
 
 
²
Excess Mileage Penalty
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
 
 
  
  
  
  
  
  
  
  
  
  
  
 
       
 
 
                     
 
       
 
 
 [REDACTED]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
 
 
 
 
 
 
 
²
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
 
 
                   
 
 
 
 
 
 
 
 
²
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
[REDACTED]
 
 
 
 
[REDACTED]
 
 
 
                     
 
       
 
 
                     
 
       
 
 
 Turn In Standards
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                 
 
 
 
 
 
 
 
 
²
Shipping Costs
 
N/A
 
N/A
 
N/A
 
N/A
 
 
 
 
$200
 
 
 
 
                 
 
 
 
 
 
 
 
 
²
Deductible  e/
 
$500
 
$500
 
$500
 
$500
 
 
 
 
$500
 
 
 
                   
 
 
 
 
 
 
 
 
²
Express Sign-Off
 
$100
 
$100
 
$100
 
$100
 
 
 
 
$100
 
 
 
                   
 
 
 
 
 
 
 
 
²
All other standards and procedures provided in the 2010 Program Year Daily
Rental Program Announcement f/
 
 
 
 
 
 
 
 
  
 
  
  
  
  
  
  
  
  
  
 
 
  
  
  
 
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  



- - - - -


a/
Minimum hold for E-Series is [REDACTED] months



b/
Refer to Mustang return schedule



c/
4th quarter production must be prioritized for production no later than December
15, 2009.



d/
To keep vehicles from rejecting, there is a 180 day extension past Max out of
Service Date at $15 per day plus normal depreciation



e/
Deductible increased by $100 to $500 (see 2010 Model Daily Rental Program
Announcement for more details)



f/
Two known ramp closures:  San Diego, Rochester/Syracuse NY (see 2010 Model Daily
Rental Program Announcement for more details)


 
 

--------------------------------------------------------------------------------

 

Attachment VI


FORD MOTOR COMPANY / Avis Budget Car Rental


2010 Program Year


RETURN SCHEDULE  (SURCHARGE )





                 
SURCHARGES
         
Max
                                               
Days In
 
Mileage
   
Monthly Depreciation Surcharges Based on Vehicle Acceptance Date  a/
     
Tier
 
Service
 
Limit
     
Nov, 2009
 
Dec, 2009
       
Oct, 2010
 
Nov, 2010
 
Dec, 2010
                                                     
 Mustang Sedan
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 
 
 [REDACTED]
 
 [REDACTED]
 
 
 
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 
 
                                             
 
 
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
     
30
 
25
       
35
 
30
 
25
 
 
 
                                             
 
 
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
     
30
 
25
       
35
 
30
 
25
 
 
 
                                             
 
 
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
     
 [REDACTED]
 
 [REDACTED]
       
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 
                                                                               
                   
 Mustang Convertible
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 
 
 [REDACTED]
 
 [REDACTED]
 
 
 
 
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 
 
                                             
 
 
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
     
60
 
55
       
65
 
60
 
55
 
 
 
                                             
 
 
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
     
60
 
55
       
65
 
60
 
55
 
 
 
                                             
 
 
   
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
     
 [REDACTED]
 
 [REDACTED]
       
 [REDACTED]
 
 [REDACTED]
 
 [REDACTED]
 
 



- - - - -
a/  Surcharge is retroactive and will be added to base depreciation rate for all
days in service


a/  Surcharge does not apply to any other months


 
 

--------------------------------------------------------------------------------

 
 
Attachment VII


Ford Motor Company


2010 Program Year
Avis Budget Car Rental


[REDACTED]




 
10 MY Eligible Vehicles   a/
 
[REDACTED] b/
     
Cars
   
Focus
 
[REDACTED]
Fusion
 
[REDACTED]
Milan
 
[REDACTED]
Mustang Coupe
 
[REDACTED]
Mustang Convertible
 
[REDACTED]
Taurus
 
[REDACTED]
Grand Marquis
 
[REDACTED]
Town Car
 
[REDACTED]
MKZ
 
[REDACTED]
MKS
 
[REDACTED]
     
CROSS OVERS
         
Edge
 
[REDACTED]
MKX
 
[REDACTED]
Flex
 
[REDACTED]
     
SUV's
   
Escape
 
[REDACTED]
Mariner
 
[REDACTED]
Explorer
 
[REDACTED]
Mountaineer
 
[REDACTED]
Expedition & Expedition EL
 
[REDACTED]
Navigator & Navigator L
 
[REDACTED]
     
TRUCKS
         
F-Series
 
[REDACTED]
E-Series -- Wagon
 
[REDACTED]







a/
Vehicle must be an eligible repurchase vehicle [REDACTED];



b/
[REDACTED].

Vehicle is ineligible for [REDACTED] at MOSD + 180 days.

 
 

--------------------------------------------------------------------------------

 

Attachment VIII


2010 Program Year
Avis Budget Car Rental


PROGRAM YEAR VOLUME


 
 
A/
   
B/
   
 
   
ADJUSTMENTS
   
C/
 
 
 
Start Date
   
10's not in
   
 
   
1
   
2
   
TOTAL
 
FULL PROGRAM YEAR
 
Corporate*
   
weekly rpt
   
Base
   
DATE
   
DATE
   
VOLUME
 
 
 
 
   
 
   
 
               
 
 
CARS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 
 
 
   
 
   
 
               
 
 
 FOCUS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 FUSION
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 MILAN
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 MUSTANG COUPE
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 MUSTANG CONV.
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 TAURUS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 GR MARQUIS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 TOWN CAR
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 MKZ
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 MKS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 
 
 
   
 
   
 
               
 
 
CROSSOVERS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 
 
 
   
 
   
 
               
 
 
 EDGE
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 MKX
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 FLEX
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 
 
 
   
 
   
 
               
 
 
SUVS & TRUCKS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 
 
 
   
 
   
 
               
 
 
 ESCAPE
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 MARINER
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 EXPLORER
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 MOUNTAINEER
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 EXPEDITION
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 EXPEDITION EL
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 NAVIGATOR
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 F-SERIES
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 ECONOLINE WAGON
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 OTHER
 
 
   
 
   
 
               
 
 
HEV's
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 
 
 
   
 
   
 
               
 
 
 FUSION HEV
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 ESCAPE HEV
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
[REDACTED]
 
 
 
 
   
 
   
 
               
 
 
 
 
  
   
  
                         
Grand Total
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
   
[REDACTED]
   
[REDACTED]
   
[REDACTED]
 




 
 Notes:
 
 A: All 10 MY included from Job 1 unless noted by start date
 
 B. Add to Ford Weekly Report to equal full PY volume (ordered prior to 7/1/09).
 
 C. [REDACTED] not included per contract
     
 1.
 
 2.
 
 3.
           


 
 

--------------------------------------------------------------------------------

 

Attachment IX


2010 Program Year
Avis Budget Car Rental


CALENDAR YEAR VOLUME



   
A/
   
B/
   
 
   
ADJUSTMENT
         
C/
 
 
 
Start Date
   
# not in
   
 
   
ADJ 1
   
ADJ 2
               
TOTAL
 
CUM DECEMBER
 
Corporate*
   
weekly rpt
   
Base
   
  
   
  
   
  
         
VOLUME
 
 
 
 
   
 
   
 
                           
 
 
CARS
 
 
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 
 
 
   
 
   
 
               
 
         
 
 
 FOCUS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 FUSION
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 MILAN
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 MUSTANG COUPE
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 MUSTANG CONV.
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
    [REDACTED]          
 
         
[REDACTED]
 
 TAURUS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 GR MARQUIS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 TOWN CAR
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 MKZ
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 MKS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 
 
 
   
 
   
 
               
 
         
 
 
CROSSOVERS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 
 
 
   
 
   
 
               
 
         
 
 
 EDGE
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 MKX
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 FLEX
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 
 
 
   
 
   
 
               
 
         
 
 
 SUVS & TRUCKS
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 
 
 
   
 
   
 
               
 
         
 
 
 ESCAPE
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 MARINER
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 EXPLORER
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 MOUNTAINEER
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 EXPEDITION
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 EXPEDITION EL
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 NAVIGATOR
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 F-SERIES
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 ECONOLINE WAGON
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 OTHER
 
[REDACTED]
   
[REDACTED]
   
[REDACTED]
               
 
         
[REDACTED]
 
 
 
 
   
 
   
 
               
 
         
 
 
 
 
  
   
  
                                                     
[REDACTED]
   
[REDACTED]
   
[REDACTED]
   
[REDACTED]
    [REDACTED]     [REDACTED]  

     


 
 Notes:
 
 A: All 10 MY included from Job 1 unless noted by start date
 
 B. Add to Ford Weekly Report to equal full PY volume (ordered prior to 7/1/09).
 
 C. [REDACTED] not included per contract
     
 1.
 
 2.
 
 3.
           

 
 

--------------------------------------------------------------------------------